IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JOHN MATTHIAS WATSON, III,                               No. 69290
                 Petitioner,
                 vs.
                 THE STATE OF NEVADA,                                          FILED
                 Respondent.                                                    JAN 1 4 2016


                                       ORDER DENYING PETITION
                             This is a pro se petition for a writ of mandamus. Petitioner
                 asks this court to discharge his current counsel and appoint new counsel
                 to represent him in his postconviction proceedings in the district court.
                 Without deciding upon the merits of any claims raised in the documents
                 submitted in this matter, we decline to exercise our original jurisdiction.
                 See NRS 34.160; NRS 34.170. Petitioner may seek substitution of counsel
                 in his pending postconviction matter by filing a motion for substitution of
                 counsel in the district court. Accordingly, we
                             ORDER the petition DENIED.



                                                                   , J.
                                         Hardesty


                                             J.                         Pideud,
                 Saitta                                     Pickering



                 CC:   Eighth Judicial District Court Dept. 20
                       Law Office of Kristina Wildeveld
                       John Matthias Watson, III
                       Attorney General/Carson City
SUPREME COURT
                       Clark County District Attorney
        OF             Eighth District Court Clerk
     NEVADA


(0) 1947A    e